    Case 4:20-cv-00991 Document 10 Filed on 07/01/20 in TXSD Page 1 of 16



                 IN THE UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

UNITED STATES OF AMERICA                          §
Plaintiff,                                        §
                                                  §
V.                                                §   C.A. No. 4:20-cv-00991
CARRIGAN & ANDERSON, PLLC and                     §
STEPEN P. CARRIGAN                                §
Defendants.                                       §



           DEFENDANTS' RULE 12(b)(6) MOTION TO DISMISS AND
               ALTERNATIVE RULE 19 MOTION TO ABATE
               DUE TO ABSENCE OF NECESSARY PARTIES

To the Honorable Court:

      Defendants Carrigan & Anderson, PLLC and Stephen P. Carrigan

("Defendants") file this Rule 12(b)(6) Motion to Dismiss and Alternative Rule 19

Motion to Abate Due to Absence of Necessary Parties in response to the Complaint

served upon Defendants by Plaintiff United States of America and show as

follows:


                                       1.

                          FACTUAL BACKGROUND

      As stated in its complaint, Plaintiff initiated this action on behalf of the

Centers for Medicare and Medicaid Services (hereafter "CMS" or "Medicare"), a

component of the U.S. Dept. of Health and Human Services, seeking
    Case 4:20-cv-00991 Document 10 Filed on 07/01/20 in TXSD Page 2 of 16




re-imbursement of monies allegedly owed to it which constitute the proceeds of a

personal injury lawsuit prosecuted and settled by Defendants as legal counsel for

injured party/Medicare recipient Tomas R. Tijerna, Defendants' client. The facts

as described in Plaintiff's complaint are largely undisputed but what is hotly

disputed and made the subject of this motion to dismiss is that Plaintiff fails to

state a cognizable claim against the only parties defendant that it has chosen to sue,

Mr. Tijerina's legal counsel. Defendants contend that this action fails to state a

cause of action against them and should be dismissed or alternatively abated for

three reasons: (1) Defendants as attorneys received out of the total settlement funds

of $70,000 only their legally protected procurement costs (contractual legal fees

and reimbursement court and other legal costs totaling $30,000), without which

there would have been no lawsuit and no settlement proceeds; (2) the rest and

remainder of the total settlement proceeds were received by other persons and

entities, not a single one of whom has been sued by Medicare despite receiving,

collectively, fifty seven percent of the settlement proceeds (these specific entities

are identified below in the Rule 19 Motion to Abate Due to Failure to Join

Necessary Parties); and (3) the payment to Medicare was the subject of a specific

Court order which adjudicated on the merits the true value of the claims, including

non-medical related claims, the amount of monies due Medicare out of the total

settlement proceeds available, finding and ordering that Medicare receive only
    Case 4:20-cv-00991 Document 10 Filed on 07/01/20 in TXSD Page 3 of 16




$4,700.00 representing the court determined amount due and owing to it as a

proper percentage of the total value of Mr. Tijerina's claim, only a small portion of

which was available and funded as the settlement proceeds. See "Order Granting

Plaintiff's Motion to Determine the Portion of Plaintiff's Settlement Monies That

Constitute Reimbursement for Medical Payments Made" attached hereto as Exhibit

A (and also attached as part of Exhibit "F" to the Complaint.). Medicare was

notified of and given an opportunity to be heard with regard to the underlying

motion prior to the Court's entry of such order following an evidentiary hearing

(see Exhibit "D" to the Complaint), but declined to do so. Furthermore, Medicare

both received and cashed the full and final settlement proceeds check made

payable to it in the amount of $4,700.00, thereby estopping it from asserting a

claim for further recovery from the same settlement fund (in this action, Medicare,

having received 7% of the total settlement, now seeks to recover an additional

$53,445.93, representing 76% of the total settlement proceeds, and only from

Defendants, who in fact received only a total of $30,000.


                                         2.


      The $30,000.00 in procurement costs received by Defendants (see

Settlement Breakdown attached hereto as Exhibit "B") are legally protected under

the very statutes upon which Plaintiff derives and bases its legal claim herein. See

42 C.F.R. Section 411.37(a)(i)-(ii), which states in pertinent part: "Medicare
    Case 4:20-cv-00991 Document 10 Filed on 07/01/20 in TXSD Page 4 of 16




reduces its recovery to take account of the cost of procuring the judgment or

settlement as provided in this section, if--(i) Procurement costs are incurred

because the claim is disputed; and (ii) those costs are borne by the party against

which CMS seeks to recover."          Inexplicably, although Medicare could have

sued any or all of the other settlement proceeds recipients, including its

beneficiary, Mr. Tijerina, who actually received the largest chunk of proceeds (see

Exhibit A), Medicare has inexplicably sued only the attorneys (and not, it should

be noted, in a representative capacity). As noted by the 11th Circuit, "[d]ue to the

inherent risk of litigation, the increased cost of taking a case to trial, problems of

proof, a potential finding of contributory or comparative negligence, and

limitations on the defendant's ability to pay full compensation, the vast majority of

tort lawsuits are resolved by settlement. Settlement is often for less than the full

value of the damages suffered by the plaintiffs." Bradley v. Sebelius, 621 F3d

1330, 1339 at Fn. 20 (11th Cir. 2010). Inexplicably, despite the fact that 57% of

the total (and limited) settlement proceeds were received by others, Medicare has

chosen to sue only the attorneys (and not, it must be noted, in a representative

capacity) to recover their procurement costs and more, but for which there would

have been no recovery whatsoever. It is exactly for this reason that procurement

funds are deducted from the funds available for Medicare recovery, see 42 C.F.R.

311.37, and why Defendants believe this court should recognize the nature of their
     Case 4:20-cv-00991 Document 10 Filed on 07/01/20 in TXSD Page 5 of 16




receipt of alleged Medicare monies as legally protected from recovery.


                                                3.

Bradley v. Sebelius is instructive on the issue oof a state court's determination of

the amount Medicare may legally recover. The following excerpt from that

decision indicates the similarity between the Florida Probate Court's determination

of the amount of litigation created funds recoverable and the Tijerina Court's

similar meritorious determination attached hereto as Exhibit A (and likewise as

part of Ex. F to the Complaint):

Counsel for the children and the estate gave adequate notice to Medicare of the probate court
proceedings and invited the Secretary's participation. The Secretary declined to appear or to
participate.

The state probate court ordered:

    (c) ... The Court after having heard sworn testimony on the potential value of each
child/survivors' independent claim, and after calling on its own experience in the range of values
each child's claim potentially carried, finds that the values asserted by the Personal
Representative's counsel in this motion are reasonable, and the Court adopts and specifically
finds that each of the respective ten (10) survivors' claims holds a value of at least $250,000.00.
The Court notes that Medicare has asserted a claim of lien based upon payments of $38,875.08.
Therefore, the Court finds that the total, full value of this case had the total, full value been
collectible, was/is $2,538,875.08.

   (d) Based upon principles of equity, the Court determines the medical expense recovery in the
instant cause is $787.50. The Court has calculated such figure based on such component's
contribution to the total full value, if such value were collectible. The Court has not prioritized
the recovery of medical expenses over the recovery on each of the respective survivors' claims.
Further, the Court determines the independent survivors' claims recovery in the instant cause is
$51,712.50. The Court has likewise calculated such figure based on all survivors' claims
contributions to the total, full value. The Court has likewise not prioritized the recovery on each
of the respective survivors' claims over the recovery of medical expenses.
The Secretary refused to accept the probate court's determination that she would only recover
$787.50. Relying upon language contained in a document entitled "Medicare Secondary Payer
Manual", the Secretary responded that she would not recognize the probate court's allocation of
     Case 4:20-cv-00991 Document 10 Filed on 07/01/20 in TXSD Page 6 of 16



liability payments to non-medical losses unless and until payment was based on a court order
issued on the merits of the controversy. See MSP Manual (CMS Pub. 100-05) Chapter 7, §
50.4.4 (where "[t]he only situation in which Medicare recognizes allocations of liability
payments to non-medical losses is when payment is based on a court order on the merits of the
case"). The Secretary contended that the probate court's decision was merely advisory in nature
or superseded by federal law. The estate paid Medicare under protest, perfected its administrative
appeal, and exhausted its administrative remedies...
         The case proceeded as an appeal to the district court from a final decision of the
Secretary, wherein the surviving children filed their brief in opposition to the Secretary's
decision, the Secretary filed her brief in support of her final decision, and the case became ripe
for district court review.

        The district court, adopting the report and recommendation of the magistrate judge, held
that the Secretary's interpretation of the MSP, 42 U.S.C. § 1395y(b)(2)(B)(ii)(2006), and its
attending regulations, 42 C.F.R. §§ 411.37(c)(1), (c)(2), (c)(3)(2004), was reasonable. The
district court also relied heavily upon the language contained in the Medicare field manual.
Accordingly, the district court held that Medicare was entitled to reimbursement in the amount of
$22,480.89, not $787.50, for conditional medical expense payments paid on behalf of the
Decedent...

        There is a second reason that the Secretary's position, as adopted by the district court, is
in error. Historically, there is a strong public interest in the expeditious resolution of lawsuits
through settlement. See, e.g., Hines v. Anchor Motor Freight, Inc., 424 U.S. 554, 574, 96 S. Ct.
1048, 47 L. Ed. 2d 231 (1976); McDermott, Inc. v. AmClyde, 511 U.S. 202, 215, 114 S. Ct.
1461, 128 L. Ed. 2d 148 (1994). Throughout history, our law has encouraged settlements. See
United States v. Allegheny-Ludlum Industries, Inc., 517 F.2d 826 (5th Cir.1975); Fla. Trailer &
Equip. Co. v. Deal, 284 F.2d 567 (5th Cir.1960); Delancy v. St. Paul Fire & Marine Ins. Co., 947
F.2d 1536 (11th Cir.1991); Johnson v. Occidental Fire and Cas. Co. of North Carolina, 954 F.2d
1581 (11th Cir.1992).[20]

        The Secretary's position would have a chilling effect on settlement. The Secretary's
position compels plaintiffs to force their tort claims to trial, burdening the court system. It is a
financial disincentive to accept otherwise reasonable settlement offers. It would allow
tortfeasors to escape responsibility...

        Under our de novo review, we conclude that the district court erred in upholding the
decision of the Secretary because it was unsupported by substantial evidence in the record taken
as a whole. See Univ. Health Servs., Inc., 120 F.3d at 1148. We reverse, finding the Secretary
entitled to the sum of $787.50, as determined by the allocations of the probate court.


Bradley v. Sebelius,621 F.3d at 1333-39 (emphasis added and footnotes omitted).

This court is respectfully requested to avoid the mistake made by the federal
    Case 4:20-cv-00991 Document 10 Filed on 07/01/20 in TXSD Page 7 of 16




district court in Bradley and give full effect and deference to the State Court's

determination that Medicare's appropriate and total recovery from the Tijerina

settlement proceeds is the $4,700.00 payment already received and cashed by it.

See Exhibits A and B attached hereto.

                                          4.
                                  COLLATERAL ESTOPPEL

       For the reasons explained above, Medicare should be estopped from seeking

more and additional recovery from the Tijerina settlement proceeds that were long

ago distributed. The doctrine of collateral estoppel, or issue preclusion, makes the

prior determination of an issue binding on a party or his privy in a subsequent

proceeding. Four conditions must be satisfied in order to estop the re-litigation of a

previously decided issue: (1) There must be substantial identity of issues; the

issue sought to be relitigated must be essentially the same as the issue litigated in

the previous action; (2) this issue must have been actually litigated in the prior

action;(3) there must have been a determination in the first action precisely on this

issue; and (4) this determination must have been necessary to the judgment in the

earlier action.

                                               5.

       Collateral estoppel should be distinguished from its parent doctrine, res

judicata. Although both doctrines serve many of the same societal interests the
    Case 4:20-cv-00991 Document 10 Filed on 07/01/20 in TXSD Page 8 of 16




scope of collateral estoppel is different from that of res judicata, which totally bars

the re-litigation of whole causes of actions; the effect of collateral estoppel is

limited to individual facts or issues. Thus, the scope of collateral estoppel is both

broader and narrower than that of its parent doctrine. Collateral estoppel sweeps

further than res judicata in that its application is not restricted to later suits between

the same parties and their privies; only the party against whom the doctrine is

invoked must have been present or represented in the prior action. At the same

time, the effect of res judicata is more extensive than that of collateral estoppel in

that the former doctrine may be applied to bar causes of action that could have

been, but were not, litigated in the prior action; the four prerequisites for the

application of collateral estoppel are not apposite. But these technical requirements

do not operate in a vacuum; the doctrine of issue preclusion is somewhat flexible

depending on the degree to which policy considerations transcending those of

finality are implicated, and, sub silentio, the apparent merit of the claim or defense

sought to be estopped.

                                            6.

      A plaintiff questioning a state determination in federal court necessarily

raises the issue of federal/state relations. For example, the Full Faith and Credit Act,

28 U.S.C. Sec. 1738 ("section 1738") is a statutory embodiment of the policy that

due deference is owed to the prior determinations of a state court. A broad reading
    Case 4:20-cv-00991 Document 10 Filed on 07/01/20 in TXSD Page 9 of 16




of section 1738 would preclude re-litigation of any issue decided in state court if the

state's own courts would themselves bar re-litigation.              The most obvious

application of section 1738 is to final judgments.          Although federal case law

accords the states some comity interest in their determinations of federal

constitutional issues, the scope of this interest is not certain. When federal courts

have invoked comity, the protected interest has tended to be the orderly

administration of concurrent state proceedings, and not the integrity of the

determination itself. On the other hand, state-court determinations of historical facts

present different considerations. In this area, no court has any special competence

over any other; such findings are seldom reviewable on appeal to the Supreme

Court and are subject to only limited review in federal habeas-corpus proceedings.

A state court, thus, has a considerably greater comity interest in its determinations

of fact than its rather minimal comity interest in the integrity of its determinations

of issues inextricably intertwined with federal law. Aside from the differences in the

importance of the comity interest depending on whether the state-court

determination is rounded in historical fact or federal law, a state has a greater

comity interest to the extent that re-litigation of an issue implicates the integrity of a

judgment.    The Supreme Court case of Montana v. United States, 440 U.S. 147

(1979) concerning the preclusive effect of a state-court determination on a federal

court, provides some insight on the proper scope of the comity interest for issues
    Case 4:20-cv-00991 Document 10 Filed on 07/01/20 in TXSD Page 10 of 16




implicating state-court judgments. The Supreme Court held that, on the facts of

Montana, "[c]onsiderations of comity as well as repose militate against

redetermination of issues in a federal forum" and hence full collateral-estoppel

effect was given. Montana involved a situation in which a reversal on the issue

sought to be estopped would have totally discredited a state court judgment. There,

the state's comity interest was significant, even though the disputed issue was

intimately tied to federal law. Subsequently, the United States brought an action in

federal district court alleging similar constitutional infirmities. The question of the

collateral-estoppel effect of the state supreme court's prior judgment naturally arose.

Id. 163. Although the government was not technically a party to the state action, the

Court found that its activity was sufficient to bind the United States to the results of

the proceeding. Id. 154-55.

                                              7.

      In sum, collateral estoppel is a technical, yet flexible, doctrine whose

application in any legal scenario depends on the various policies discussed above.

Three elements must be satisfied for a final judgment to preclude litigation of an

issue in a subsequent case: “[1], the same issue now being raised must have been

contested by the parties and submitted for judicial determination in the prior case;

[2] the issue must have been actually and necessarily determined by a court of

competent jurisdiction in that prior case; and [3] preclusion in the second case must
    Case 4:20-cv-00991 Document 10 Filed on 07/01/20 in TXSD Page 11 of 16




not work a basic unfairness to the party bound by the first determination.” Martin

v. Dep’t of Justice, 488 F.3d 446, 454 (D.C. Cir. 2007) (quoting Yamaha, 961 F.2d

at 254 (D.C. Cir. 1992)) (alterations in original). “[O]nce a court has decided

an issue of fact or law necessary to its judgment, that decision may preclude

re-litigation of the issue in a suit on a different cause of action involving a party to

the first case.” McLaughlin v. Bradlee, 803 F.2d 1197, 1201 (D.C. Cir. 1986)

(quoting Allen v. McCurry, 449 U.S. 90, 94 (1980)). The overriding goal of the

issue preclusion doctrine is to “avert needless re-litigation and disturbance of

repose, without inadvertently inducing extra litigation or unfairly sacrificing a

person’s day in court.” Otherson v. U.S. Dep’t of Justice, 711 F.2d 267, 273 (D.C.

Cir. 1983). When the first two prerequisites for application of the issue preclusion

doctrine are met, the plaintiff “must be permitted to demonstrate, if he can, that he

did not have a fair opportunity procedurally, substantively, and evidentially to

pursue his claim the first time.” Blonder-Tongue Labs., Inc. v. Univ. of Ill. Fund.,

402 U.S. 313, 333 (1971) (internal quotation marks omitted). As the Supreme

Court explained, “a party who has had one fair and full opportunity to prove a

claim and has failed in that effort, should not be permitted to go to trial on the

merits of that claim a second time. Both orderliness and reasonable time saving in

judicial administration require that this be so unless some overriding consideration

of fairness to a litigant dictates a different result in the circumstances of a
    Case 4:20-cv-00991 Document 10 Filed on 07/01/20 in TXSD Page 12 of 16




particular case.” Id. at 324-25.

                                             8.

      In United States v. Mendoza, 464 U.S. 154, 104 S. Ct. 568 (1984), the court

was confronted with a claim against the U.S. government by a Filipino national

suing under the Nationality Act of 1940 as amended. The federal district court

ruled that the government could not relitigate the due process issues raised because

the same issues had been decided against it in a prior case. The circuit court of

appeals approved based on the Supreme Court's decision in Parklane Hosiery Co.

v. Shore, 439 U.S. 322 (1979), which approved the use of non-mutual offensive

collateral estoppel. The Mendoza court noted that the Supreme Court had in

recent years "broadened the scope of the doctrine of collateral estoppel beyond its

common law limits...by abandoning the requirement of mutuality of parties." 464

U.S. at 326. However, the court reversed the underlying decision because it

applied a narrower standard when the federal government is a party than when only

private litigants involved. Mendoza nevertheless makes clear that in appropriate

cases even the United States can be collaterally estopped, particularly when

mutuality is present. In support, the court noted that it had in fact just applied

collateral estoppel against the United States in a contemporaneous case with

mutuality of parties, United States v. Stouffer Chemical Co., 104 S. Ct. 575 (1983).
    Case 4:20-cv-00991 Document 10 Filed on 07/01/20 in TXSD Page 13 of 16




                                                    9.

       The CMS written explanation about court rulings can be found at Chapter 7

of the Medicare Secondary Payer (MSP) Manual:

50.4.4 – Designations in Settlements

The only situation in which Medicare recognizes allocations of liability payments to nonmedical
losses is when payment is based on a court order on the merits of the case. If the court or other
adjudicator of the merits specifically designate amounts that are for payment of pain and
suffering or other amounts not related to medical services, Medicare will accept the Court’s
designation. Medicare does not seek recovery from portions of court awards that are designated
as payment for losses other than medical services.

Following this guidance, it would appear CMS would respect a variety of

judgments, awards and orders so long as such rulings were based on the merits of

the case. CMS even felt comfortable with giving respect to “other adjudicator[s]

of the merits,” which implied acceptance of private or court ordered arbitrations as

well. So long as there was hearing on the merits, and court involvement, by a

“court of competent jurisdiction” and a hearing on the merits, it will (or at least

should, if it follows its own policy) accept the court ruling. “The government

stands exactly in [the Medicare beneficiary’s] shoes when recovering from the

available insurance funds.” Waters v. Farmers Texas County Mut. Ins. Co., 9

F.3d 397, 401 (5th Cir. 1993). It does not have a “a superior claim to community

insurance funds beyond the beneficiary’s own share of those funds.”                          Id.

Medicare should not prevail “just because” it has concerns that “apportionment of

insurance settlement payments short of a decision on the merits would allow
    Case 4:20-cv-00991 Document 10 Filed on 07/01/20 in TXSD Page 14 of 16




beneficiaries and personal injury attorneys to reduce or eliminate Medicare

reimbursements by weighting claims in favor of items of damage other than

medical expenses.” As the Waters court concluded: "the government's

overreaching interpretation of its authority under the Medicare Secondary Payer

statute is insupportable. These legal and procedural defects require us to reverse

and remand the summary judgment rendered against Gerald King. Id.

                                            10.

          ALTERNATIVE RULE 19 MOTION TO ABATE DUE TO
              FAILURE TO JOIN NECESSARY PARTIES


      Federal Rule of Civil Procedure 19 defines a "Required Party" as a "person

who is subject to service of process and whose joinder will not deprive

the court of subject matter jurisdiction [and who accordingly] must be joined

as a party if: (A)     in that   person’s     absence,   the   court   cannot   accord

complete relief among existing parties; or (B) that person claims an interest

relating to the subject of the action and is so situated that disposing of the action in

the person’s absence may: (i) as a practical matter impair or impede the

person’s ability to protect the interest; or (ii) leave an existing party subject

to a substantial risk of incurring double, multiple, or otherwise inconsistent

obligations because of the interest. In this case Defendants, as the attorneys for

Tomas Tijerina, the original Medicare beneficiary, are in exactly the exposed
    Case 4:20-cv-00991 Document 10 Filed on 07/01/20 in TXSD Page 15 of 16




position deserving of the court's protection that is contemplated by Rule 19.

Plaintiff seeks to recover a total of $53,445.93 (see Para. 24 of Complaint) out of a

total settlement of only $70,000, of which Defendants actually received only

$30,000 (all of which were legally protected procurement costs). The $40,000

balance of the settlement proceeds were paid out to the following persons and

entities, all of whom are subject to service and whose presence would not deprive

this court of subject matter jurisdiction: Global Financial Credit, LLC--$5,500.00;

Medicare--$4,700.00; Medicaid--$1,497.59; and Tomas Tijerina--$32,777.41.

See Settlement Breakdown attached hereto as Exhibit B. Therefore, unless these

other person and entities who received settlement proceeds now sought to be

disgorged and repaid in whole or part to Medicare, Defendants may be ordered to

pay monies not only that they do not legally owe (e.,g., their procurement costs

reimbursement) but also far in excess of what they actually received out of the

settlement proceeds (i.e., Plaintiff seeks to recover over $53,000 from parties who

actually received roughly half that amount.) Accordingly, Defendants requests,

alternatively to dismissal pursuant to Rule 12(b)(6), that this matter be ABATED

pending joinder of the missing persons and entities identified herein as

beneficiaries of a portion of the settlement monies now sought to be recovered by

Plaintiff in this cause.

       WHEREFORE, Defendants Carrigan & Anderson, PLLC and Stephen P.
   Case 4:20-cv-00991 Document 10 Filed on 07/01/20 in TXSD Page 16 of 16




Carrigan request that this matter be DISMISSED for failure to state a claim against

them or, alternatively, ABATED pending joinder of the absent necessary parties.

                                       Respectfully submitted,
                                       CARRIGAN & ANDERSON, PLLC
                                       and STEPHEN P. CARRIGAN,
                                       PRO SE DEFENDANTS

                                               By: /s/Stephen P. Carrigan, pro se
                                               Stephen P. Carrigan
                                               State Bar No. 03877000

                                               Carrigan & Anderson, PLLC
                                               By: /s/David M. Anderson
                                               David M. Anderson
                                               State Bar No. 24064815
                                               Federal ID No.985644
                                               3100 Timmons Lane, Suite 210
                                               Houston, Texas 77027
                                               (713) 739-0810 - Telephone
                                               (713) 739-0821 - Facsimile
                                               Email: scarrigan@ccatriallaw.com
                                               Email: danderson@ccatriallaw.com

                         CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the
foregoing instrument was forwarded to all interested parties as indicated below by
electronic filing in accordance with the Federal Rules of Civil Procedure on this
the 1st day of July, 2020.


Ryan K. Patrick, United States Attorney
Jose Vela, Jr., Asst. United States Attorney
1000 Louisiana Street, Suite 2300
 Houston, Texas 77002
Via Electronic Filing                               /s/Stephen P. Carrigan
